Per Curiam.
The bill is joint, and the narratio good.
The defendants having been engaged in a riot in the house of the plaintiff were indicted, and also threatened with a civil action for damages, and shortly after gave the bill in question.
The Court told the jury that if they should think that the bill was given to smother the indictment, they ought to find for the defendants, for, in such case, the consideration being illegal, the bond was clearly void. But if they should think the bond was merely given as a compensation for such damages as might have been recovered in a civil suit, then they ought to find for the plaintiff.
Verdict for plaintiff.